              Case 2:20-cv-01223-JLR Document 16 Filed 02/03/21 Page 1 of 2




 1                                                                               Hon. James L. Robart

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   TODD JUVRUD,                             )
                                              )
10                     Plaintiffs,            )            NO. 2:20-CV-01223-JLR
                                              )            STIPULATION AND
11        vs.                                 )            [PROPOSED]
                                              )            ORDER OF DISMISSAL WITH
12   RAY KLEIN, INC., dba PROFESSIONAL        )            PREJUDICE
     CREDIT SERVICE.,                         )
13                                            )            NOTE ON MOTION CALENDAR
                                   Defendant. )
14                                            )            February 1, 2021
                                              )
15                                            )

16                                          STIPULATION

17          The parties, by and through undersigned counsel, hereby stipulate that this action and all

18   claims and counterclaims herein by any party may be dismissed with prejudice and without an

19   award of fees or costs to any party.

20          DATED February 1, 2021.

21    SESSIONS ISRAEL & SHARTLE, LLC                   ANDERSON SANTIAGO, PLLC
      Attorneys for Defendant                          Attorneys for Plaintiff
22

23    By /s/ Bradley St. Angelo                      By /s/ T. Tyler Santiago
      Bradley St. Angelo, Attorney Pro Hac Vice      T. Tyler Santiago, WSBA #46004
                                                                                   Anderson | Santiago
     STIPULATION AND ORDER OF DISMISSAL WITH                                   787 M AY NA R D A VE N UE S O UT H
                                                                                    S EATTL E , WA 98104
     PREJUDICE (2:20-cv-01223-JLR) — 1                                                 (206) 395-2665
             Case 2:20-cv-01223-JLR Document 16 Filed 02/03/21 Page 2 of 2




 1

 2
                                               ORDER
 3
     This matter having come on for consideration on the foregoing Stipulation of the
 4
     parties (Dkt. # 15), the Court orders as follows:
 5
            ORDERED, ADJUDGED and DECREED that all claims and counterclaims herein are
 6
     dismissed with prejudice and without an award of fees or costs to any party.
 7
            IT IS SO ORDERED.
 8
            DATED this 3rd day of February, 2021.
 9

10                                                          A
                                                           James L. Robart
11                                                         United States District Court Judge

12

13

14

15

16

17

18

19

20

21

22

23


     STIPULATION AND ORDER OF DISMISSAL WITH
     PREJUDICE (2:20-cv-01223-JLR) — 2
